DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, in the reply filed on 5/26/2021 is acknowledged.  Claims 9 and 10 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (US20190184637A1) with an EP17207780.2 Foreign Application Priority filing date of 12/15/2017, in view of Yamada (US20150314389A1).
With respect to claim 1, the prior art of Herzog teaches a lifting device disposed in a processing chamber of a three-dimensional printing equipment for additive manufacturing [Abstract], comprising: a base, or build plate carrier (Fig. 2, item 12), disposed in the processing chamber (Fig. 2, item 8), and formed with a processing space configured to produce a processed work piece [Claim 13] and a powder feeding space (Fig. 2, items 11, 16) configured to contain powders (Fig. 2, item 3; [0050, 0051]); a processing module comprising a processing base or carrier (Fig. 2, item 12) disposed in the processing chamber and a processing support rod (Fig. 2, item 25) disposed on a bottom of the processing base for supporting and moving the processing base upward/downward [0056]; a powder feeding module comprising a powder feeding base (Fig. 2, item 10) disposed in the powder feeding space and a powder feeding guider consisting of guide bushings, guide columns, and a bottom holding plate (Fig. 2, items 26, 25, 28)  disposed on a bottom of the powder feeding base for supporting and moving the powder 
Herzog is silent on a lifting module disposed below the linkage module wherein the lifting module comprises a lifting base configured to connect to the processing support rods, and a lifting rod disposed on a bottom of the lifting base for supporting and moving the lifting base upward/downward.  Herzog does not describe the drive device (Fig. 2, item 29) in detail to identify its operation.
However, the prior art of Yamada teaches a lifting module, or stage moving mechanism (Fig. 1, item 5), disposed below the processing module wherein the lifting module comprises a lifting base (Fig. 1, item 11a; [0057]) configured to connect to the processing structural body (Fig. 3, item 32), and lifting rods (Fig. 1, items 36) disposed on a bottom of the lifting base for supporting and moving the lifting base upward/downward, driven by a motor (Fig. 1, item 35; [0063]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the drive motor, lifting rods, and support body base (Fig. 1, items 35, 36, 11a), taught by Yamada, in place of the drive device taught by Herzog, in which little detail of its structure or operation are provided.  This yields the predictable result of the support elements taught by Herzog being supported by the plate-shaped base taught by Yamada, and a means to move the processing chamber base upward/downward in a z-direction, with the drive motor and connecting lifting rods located beneath the base.  See MPEP 2143(I)(B).

With respect to claim 2, Herzog teaches the linkage module comprises a connecting element, or first lever (Fig. 2, item 18), pivoted on the fixed shaft, a processing extension element (Fig. 2, item 23) pivoted on a first end (Fig. 2, item 21) of the connecting element, and a powder feeding extension element (Fig. 2, item 22) pivoted on a second end (Fig. 2, item 20) of the connecting element [0052, 0053].  
With respect to claim 3, Herzog teaches a pivot of the connecting element is pivoted on the fixed shaft, and a ratio of a first length to a 11second length is 1:1, wherein the first length is from the pivot of the connecting element to the first end, and the second length is from the pivot of the connecting element to the second end.  Herzog teaches “the pivot point 19 is arranged, for example, between the centers of the module dose plate carrier 10 and the module build plate carrier 12” [0052].
With respect to claim 4, Herzog teaches the powder feeding guider comprises powder feeding support rods (Fig. 2, items 25) disposed on the bottom of the powder feeding base (Fig. 2, item 16) for supporting and moving the powder feeding base upward/downward, with guide bushings () that act as a limiting portion through which the powder feeding support rod passes, wherein the limiting portion is configured to limit the powder feeding support rod to move upward/downward [0055].  It would have been prima facie obvious to a person of ordinary skill in the art that the guide bushings, due to their thickness, would act to limit the upward movement of the powder feeding support rods since the holding plate (Fig. 2, item 28) would contact the guide bushings to prevent further upward movement of the powder feeding module.
With respect to claim 5, Herzog teaches the base is further formed with a recycling powder tank configured to recycle the powders (Fig. 2, item 9; [0048]).  
With respect to claim 6, Herzog teaches the processing module further comprises a processing plate (Fig. 2, item 17) disposed on a top of the processing base [0057].  
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog (US20190184637A1) with an EP17207780.2 Foreign Application Priority filing date of 12/15/2017, in view of Yamada (US20150314389A1) as set forth above in the rejection of claim 1, further in view of Mayer (US20180065301A1).
With respect to claim 8, Herzog, in view of Yamada, teaches the lifting base configured to connect to the processing support rods.  
Herzog, in view of Yamada, is silent on the lifting base comprising a positioning portion configured to connect to the processing support rods.  
However, the prior art of Mayer teaches an additive manufacturing apparatus comprising a coupling rod between a top platform and lower base (Fig. 2, items 120, 121, 122b), where the lower base contains an attachment region with an engaging recess (Fig. 2, item 116) where the rod is inserted to support the rod and fix it in proper vertical alignment [0049, 0054].  This engagement of rod into recess positions the upper platform accurately with respect to the swap platform support [0054].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique taught by Mayer of placing an attachment region with an engaging recess onto the base taught by Herzog, in view of Yamada.  This would readily improve the apparatus of Herzog, in view of Yamada, by supporting the processing support rods and fixing them in proper vertical alignment between the support body base and the build plate carrier.  See MPEP 2143(I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Heubinger (US20200276640A1), [0055, 0067].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742